Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. See the reasoning below.

Claim 37
Step 1:  The claim is directed to a system, therefore it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:
a luminance pattern matching system to identify a matching lighting object from the library having a luminance pattern  that matches the user selected output bloom property, wherein the output bloom property includes a shape of the output of the lighting object and wherein the shape of the output lighting object includes a portion of a near field illumination pattern generated by the one of the plurality of lighting objects in the library. (This amounts to a mental process of a user observing and considering what output bloom property is wanted or needed and comparing it to a library or catalog of lighting objects to find an object that matches it. This can be done by hand using pen and paper.)

Step 2A Prong 2: 

The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application. The additional elements are: 

a library of a plurality of lighting objects including lighting fixture objects or lighting source objects, wherein each one of the plurality of the lighting objects in the library is characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; a user interface; and (This is a library storing things which amounts to memory. The examiner interprets the library as being equivalent to storage or memory absent the claims defining the library as something other than a means for storing the lighting fixture and source object properties. The user interface is generic computer hardware, thus it is merely stating that the judicial exception is to be applied using generic hardware, memory and user interface, which does not integrate the abstract idea into a practical application, see MPEP 2106.05(b).)


Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim, a user interface and memory (memory) do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 


Claim 39 
Step 1:  The claim is directed to a system, therefore it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:
a luminance pattern matching system to identify a matching lighting object from the library having a luminance pattern  that matches the user selected output bloom property, wherein the output bloom property includes a shape of the output of the lighting object and wherein the shape of the output lighting object includes a discontinuous pattern. (This amounts to a mental process of a user observing and considering what output bloom property is wanted or needed and comparing it to a library or catalog of lighting objects to find an object that matches it. This can be done by hand using pen and paper.)



Step 2A Prong 2: 

The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application. The additional elements are: 

a library of a plurality of lighting objects including lighting fixture objects or lighting source objects, wherein each one of the plurality of the lighting objects in the library is characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; a user interface; and (This is a library storing things which amounts to memory. The examiner interprets the library as being equivalent to storage or memory absent the claims defining the library as something other than a means for storing the lighting fixture and source object properties. The user interface is generic computer hardware, thus it is merely stating that the judicial exception is to be applied using generic hardware, memory and user interface, which does not integrate the abstract idea into a practical application, see MPEP 2106.05(b).)


Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim, a user interface and memory (library) do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 


Claim 40 
Step 1:  The claim is directed to a system, therefore it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:
a luminance pattern matching system to identify a matching lighting object from the library having a luminance pattern  that matches the user selected output bloom property, wherein the output bloom property includes a shape of the output of the lighting object and wherein the selected output bloom property includes a portion of a near field illumination pattern or a far field illumination pattern generated by the matched lighting object from the library. (This amounts to a mental process of a user observing and considering what output bloom property is wanted or needed and comparing it to a library or catalog of lighting objects to find an object that matches it. This can be done by hand using pen and paper.)



Step 2A Prong 2: 
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application. The additional elements are: 

a library of a plurality of lighting objects including lighting fixture objects or lighting source objects, wherein each one of the plurality of the lighting objects in the library is characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; a user interface; and (This is a library storing things which amounts to memory. The examiner interprets the library as being equivalent to storage or memory absent the claims defining the library as something other than a means for storing the lighting fixture and source object properties. The user interface is generic computer hardware, thus it is merely stating that the judicial exception is to be applied using generic hardware, memory and user interface, which does not integrate the abstract idea into a practical application, see MPEP 2106.05(b).)

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim, a user interface and memory do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 

Claim 50 
Step 1:  The claim is directed to a system, therefore it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:
a luminance pattern matching system to identify a matching lighting object from the library having a luminance pattern  that matches the user selected output bloom property,. (This amounts to a mental process of a user observing and considering what output bloom property is wanted or needed and comparing it to a library or catalog of lighting objects to find an object that matches it. This can be done by hand using pen and paper.)

Step 2A Prong 2: 

The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application. The additional elements are: 

a library of a plurality of lighting objects including lighting fixture objects or lighting source objects, wherein each one of the plurality of the lighting objects in the library is characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; a user interface; and (This is a library storing things which amounts to memory. The examiner interprets the library as being equivalent to storage or memory absent the claims defining the library as something other than a means for storing the lighting fixture and source object properties. The user interface is generic computer hardware, thus it is merely stating that the judicial exception is to be applied using generic hardware, memory and user interface, which does not integrate the abstract idea into a practical application, see MPEP 2106.05(b).)

wherein the luminance pattern matching system is an artificial intelligence classification system; and the artificial intelligence classification system is trained to match a luminance pattern of a selected output bloom property with a luminance pattern of a lighting object from the library based on a training set of luminance patterns of lighting objects matched by one or more human users. (This amount to the use of machine learning models, recited at a high-level of generality, as a tool, represent a Field of Use and Tech. Environment, as set forth in MPEP 2106.05(h) and do not provide a practical application.)


Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim, a user interface and memory do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 

Claims 42, 430, 434 and 438
42. The system of claim 37, wherein the selected output bloom property includes a reflection of the output of the lighting object from a surface or a transmission of the output of the lighting object through a surface. (This is amount to selecting a particular data source or type of data to be manipulated, which is extra solution activity, see MPEP 2106.06g. As such it does not integrate the abstract idea into a practical application and is not significantly more than an abstract idea.)

Claims 430, 434 and 438 are similar to that of claim 42 and thus rejected using the same reasoning as claim 42. 

Claims 44, 431, 435 and 439
44. The system of claim 37, wherein the selected output bloom property includes a transmission of the output of the lighting object through a translucent surface. (This is amount to selecting a particular data source or type of data to be manipulated, which is extra solution activity, see MPEP 2106.06g. As such it does not integrate the abstract idea into a practical application and is not significantly more than an abstract idea.)

Claims 431, 435 and 439 are similar to that of claim 44 and thus rejected using the same reasoning as claim 44. 

Claims 428, 432, 436 and 440
428. The system of claim 37, wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user input of the selected output bloom property. (This amounts to a mental process of user comparing the desired output to lighting object and fixture library and identifying or matching fixtures and objects that meet the desires. The user interface is merely generic hardware used to execute the abstract idea. As such this does not amount to significant more than the abstract idea or integrate the abstract idea into a practical application.)

Claims 432, 436 and 440 are similar to that of claim 428 and thus rejected using the same reasoning as claim 428. 

Claims 429, 433, 437 and 441
	429. The system of claim 37, wherein the user interface is for user input of another selected output bloom property; and wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user inputs of both the selected output bloom property and the another selected output bloom property. (This amounts to a mental process of user comparing the desired output to lighting object and fixture library and identifying or matching fixtures and objects that meet the desires. The user interface is merely generic hardware used to execute the abstract idea. As such this does not amount to significant more than the abstract idea or integrate the abstract idea into a practical application.)

Claims 433, 437 and 441 are similar to that of claim 428 and thus rejected using the same reasoning as claim 429. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 40, 42, 428-429, 434, and 436-437  are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) and in further view of Wang et al. (CN 202109399 U – hereinafter referred to as Wang).

In regards to claim 37, Bram in view of Take3 disclose a system for identifying a matched  lighting object,  comprising: 
a library of a plurality of lighting objects including lighting fixture objects or  lighting source objects, wherein each one of the plurality of the lighting objects in the library is  characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…” and “The pull down menu 412 can also be arranged to allow the user to scroll through all lighting device designs from a selection of available lighting device designs, to search for a specific lighting device design, to change the interface (e.g. show smaller thumbnails of the lighting device designs), etc. The lighting device designs from which the user can make a selection 406 comprise any number of options and features, for example, the images are complemented with other information comprising a name, description, category or rating (e.g. check mark for compatibility, star rating for popularity, eco symbol for environmental friendliness) where applicable.” Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)

a user interface for user input of a selected output bloom property; and ; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…”; thus it teaches a user interface for user input to select items. Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)

a luminance pattern matching system for determining and causing the user interface to identify to the user a  matched lighting object from the library having a luminance pattern that matches the user input of the selected  output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)
	
However Bram does not disclose an output bloom property that characterizes a bloom luminance pattern, and wherein the shape of the output of the lighting object includes a portion of a near field illumination pattern generated by the one of the plurality of the lighting objects in the library.


	Take3 discloses an output bloom property that characterizes a bloom luminance pattern. (Examiner interprets output bloom property that characterizes a luminance pattern to be “light distribution patterns”. Take3 page 1 teaches “Area Light Distribution Pattern types” in the title and paragraph 3 on page 1 it cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. The Illuminating Engineering Society of North America has whittled light distribution down to five categories that range from Type I to Type V.” This teaches five pattern types and under each category there is a particular pattern and shape disclosed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram with that Take3 in order to allow for the use of bloom luminance patterns to be used in considering lighting objects needed as both references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible.

However Bram in view of Take3 does not disclose wherein the output of the lighting object includes a portion of a near field illumination pattern generated by the one of the plurality of the lighting objects in the library.
Wang discloses the output of the lighting object includes a portion of a near field illumination pattern generated by the one of the plurality of the lighting objects in the library. (Wang abstract cites “The lens provided can realize both of the far field illumination and the near-field illumination and can achieve high illumination uniformity, thus, the light fixture can be used in a high spacing height ratio without resulting in the illumination effect of blinding glare.” This teaches an lens of lighting fixture that provides luminance output in both far and near field illumination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 with that of Wang to include a near and far field illumination properties of lighting sources and fixtures in the library of Bram as both references deal with lighting and the benefit of doing so it creates a more robust and efficient system by having a variety of lighting sources and fixtures and allowing a lens that can achieve more far and near field illumination for users needs. 
In regards to claim 42, Bram in view of Take3 discloses the system of claim 37, wherein the output bloom property includes a reflection from a surface. (Bram figure 9 teaches light reflection from a surface. The examiner interprets light reflection how the light shines or illuminates the room and items in a space.)
 
In regards to claim 428, Bram in view of Take3 in view of Wang disclose the system of claim 37, wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user input of the selected output bloom property.  (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

In regards to claim 429, Bram in view of Take3 in view of Wang disclose the system of claim 37, wherein the user interface is for user input of another selected output bloom property; and wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user inputs of both the selected output bloom property and the another selected output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property and wherein it take more than property at time as it takes fixture and light source into consideration together.)

	In regards to claim 40,  it is similar to that of claim 37 and thus rejected using the reasoning found in claim 37.
	In regards to claim 434, it is similar to that of claim 42 and is rejected using the reasoning found in claim 42.
	In regards to claim 436, it is similar to that of claim 428 and is rejected using the reasoning found in claim 428. 
	In regards to claim 437, it is similar to that of claim 429 and is rejected using the reasoning found in claim 429.

Claims 44 and 435  are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) in view of Wang et al. (CN 202109399 U – hereinafter referred to as Wang) and further in view of Green Jr. et al. (US 2016/0327227A1 – hereinafter referred to as Green).

	In regards to claim 44, Bram in view of Take3  in view of Wang disclose the system of claim 37 but fails to disclose wherein the selected output bloom property includes a transmission of the output of the lighting object through a translucent surface.
	Green discloses wherein the output bloom property includes a transmission of the output of the lighting object through a translucent surface. (Green paragraph [0059] teaches wherein an outer translucent cylindrical cover, shroud, shade or lens for the light engine of fig.1 is used. As a translucent shade is used, then transmission from a light source will go thru the shade surface.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 in view of Wang with that of Green in order to allow for the transmission through a surface as all the references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible by providing as many compatible options to user as possible.
	In regards to claim 435, it is similar to that of claim 44 and is rejected using the reasoning found in claim 44.

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) and in further view of Lizotte (US 2003/0067774 A1 – hereinafter referred to as Todd).

In regards to claim 39, Bram in view of Take3 disclose a system for identifying a matched  lighting object,  comprising: 
a library of a plurality of lighting objects including lighting fixture objects or  lighting source objects, wherein each one of the plurality of the lighting objects in the library is  characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…” and “The pull down menu 412 can also be arranged to allow the user to scroll through all lighting device designs from a selection of available lighting device designs, to search for a specific lighting device design, to change the interface (e.g. show smaller thumbnails of the lighting device designs), etc. The lighting device designs from which the user can make a selection 406 comprise any number of options and features, for example, the images are complemented with other information comprising a name, description, category or rating (e.g. check mark for compatibility, star rating for popularity, eco symbol for environmental friendliness) where applicable.” Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a user interface for user input of a selected output bloom property; and ; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…”; thus it teaches a user interface for user input to select items. Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a luminance pattern matching system for determining and causing the user interface to identify to the user a  matched lighting object from the library having a luminance pattern that matches the user input of the selected  output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)
	
However Bram does not disclose an output bloom property that characterizes a bloom luminance pattern, and wherein the shape of the output of the lighting is a discontinuous pattern.


	Take3 discloses an output bloom property that characterizes a bloom luminance pattern. (Examiner interprets output bloom property that characterizes a luminance pattern to be “light distribution patterns”. Take3 page 1 teaches “Area Light Distribution Pattern types” in the title and paragraph 3 on page 1 it cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. The Illuminating Engineering Society of North America has whittled light distribution down to five categories that range from Type I to Type V.” This teaches five pattern types and under each category there is a particular pattern and shape disclosed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram with that Take3 in order to allow for the use of bloom luminance patterns to be used in considering lighting objects needed as both references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible.

However Bram in view of Take3 does not disclose wherein the shape of the output of the lighting is a discontinuous pattern.

Todd discloses wherein the shape of the output of the lighting is a discontinuous pattern. (Tood claim 8 teaches a light wherein the output shape is a discontinuous pattern wherein it cites “The illumination device of claim 1, wherein the one or more diffractive, holographic optical elements shape light received from the light source into an illumination field having a pattern selected from a circle, ring, rectangle, and a discontinuous pattern”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 with that of Todd to include a various shapes properties of lighting sources and fixtures, including a discontinuous pattern, in the library of Bram as both references deal with lighting and the benefit of doing so it creates a more robust and efficient system by having a variety of lighting sources and fixtures and allowing the user to get exactly what they need or desire.

In regards to claim 430, Bram in view of Take3 in view of Todd discloses the system of claim 39, wherein the output bloom property includes a reflection from a surface. (Bram figure 9 teaches light reflection from a surface. The examiner interprets light reflection how the light shines or illuminates the room and items in a space.)
 
In regards to claim 432, Bram in view of Take3 in view of Todd disclose the system of claim 39, wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user input of the selected output bloom property.  (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

In regards to claim 433, Bram in view of Take3 in view of Todd disclose the system of claim 39, wherein the user interface is for user input of another selected output bloom property; and wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user inputs of both the selected output bloom property and the another selected output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property and wherein it take more than property at time as it takes fixture and light source into consideration together.)

Claims 431 are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) in view of Lizotte (US 2003/0067774 A1 – hereinafter referred to as Todd) and further in view of Green Jr. et al. (US 2016/0327227A1 – hereinafter referred to as Green).

	In regards to claim 431, Bram in view of Take3  in view of Todd disclose the system of claim 39 but fails to disclose wherein the selected output bloom property includes a transmission of the output of the lighting object through a translucent surface.
	Green discloses wherein the output bloom property includes a transmission of the output of the lighting object through a translucent surface. (Green paragraph [0059] teaches wherein an outer translucent cylindrical cover, shroud, shade or lens for the light engine of fig.1 is used. As a translucent shade is used, then transmission from a light source will go thru the shade surface.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 in view of Wang with that of Green in order to allow for the transmission through a surface as all the references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible by providing as many compatible options to user as possible.

Claims 50, 438 and 440-441 are rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) in view of Pasternack et al. (US 2018/027656 A1 – hereinafter referred to as Jeffrey.)

In regards to claim 50, Bram in view of Take3 disclose a system for identifying a matched  lighting object,  comprising: 
a library of a plurality of lighting objects including lighting fixture objects or  lighting source objects, wherein each one of the plurality of the lighting objects in the library is  characterized by corresponding lighting properties including an output bloom property that characterizes a luminance pattern provided by an output of the lighting object; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…” and “The pull down menu 412 can also be arranged to allow the user to scroll through all lighting device designs from a selection of available lighting device designs, to search for a specific lighting device design, to change the interface (e.g. show smaller thumbnails of the lighting device designs), etc. The lighting device designs from which the user can make a selection 406 comprise any number of options and features, for example, the images are complemented with other information comprising a name, description, category or rating (e.g. check mark for compatibility, star rating for popularity, eco symbol for environmental friendliness) where applicable.” Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a user interface for user input of a selected output bloom property; and ; (Bram figure 4 element 406 teaches library of lighting devices wherein it is lighting fixtures. Also para. [0062] which cites “Additional options in the user interface are available through a pull down menu 412.  These options can comprise finding similar lighting device designs (e.g. lighting device designs of the same product series)…”; thus it teaches a user interface for user input to select items. Also see paragraph [0041] wherein it cites “Selecting a lighting device design 102 is based on the user selecting a light source, a lighting device design type or a combination of these. Examples of light sources a user can choose from comprise incandescent, halogen, LED, fluorescent or discharge lamps, etc. Each light source can have a specific lighting effect.  These light sources have static features such as wattage, maximum light intensity, color temperature, etc.” This teaches a library of lighting objects including fixtures and sources with lighting properties of the source and fixtures included. The examiner in interpreting bloom property to be any properties or attribute that describes a lighting object.)
a luminance pattern matching system for determining and causing the user interface to identify to the user a  matched lighting object from the library having a luminance pattern that matches the user input of the selected  output bloom property; (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

wherein the luminance pattern matching system is an artificial intelligence classification system. (Bram abstract teaches a system that suggests lighting designs based on user input, this would suggest an artificial intelligence system is used that matches input to options.)
	
However Bram does not disclose an output bloom property that characterizes a bloom luminance pattern, and wherein the artificial intelligence classification system is trained to match a luminance pattern of a selected output bloom property with a luminance pattern of a lighting object from the library based on a training set of luminance of lighting objects matched by one or more users. 


	Take3 discloses an output bloom property that characterizes a bloom luminance pattern. (Examiner interprets output bloom property that characterizes a luminance pattern to be “light distribution patterns”. Take3 page 1 teaches “Area Light Distribution Pattern types” in the title and paragraph 3 on page 1 it cites “Light distribution is based on the horizontal pattern it casts and the amount of light that reaches certain vertical angles. The Illuminating Engineering Society of North America has whittled light distribution down to five categories that range from Type I to Type V.” This teaches five pattern types and under each category there is a particular pattern and shape disclosed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram with that Take3 in order to allow for the use of bloom luminance patterns to be used in considering lighting objects needed as both references deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible.

However Bram in view of Take3 does not disclose wherein the artificial intelligence classification system is trained to match a luminance pattern of a selected output bloom property with a luminance pattern of a lighting object from the library based on a training set of luminance of lighting objects matched by one or more human users.

Jeffrey discloses  wherein the artificial intelligence classification system is trained to based on a training set of objects matched by one or more human users. . (Jeffery para. [0056] teaches using training data that is labeled by experts (human users) to train a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 with that of Jeffery in order to allow for using labeled training data to train the luminance pattern matching system as Bram suggest the user of artificial intelligence and supervised learning, wherein labeled training data is used, is well known and widely used in artificial intelligence. It provides the benefit of leveraging human knowledge to train system to be efficient and quickly trained.

In regards to claim 438, Bram in view of Take3 in view of Jeffery discloses the system of claim 50, wherein the output bloom property includes a reflection from a surface. (Bram figure 9 teaches light reflection from a surface. The examiner interprets light reflection how the light shines or illuminates the room and items in a space.)

In regards to claim 440, Bram in view of Take3 in view of Jeffrey disclose the system of claim 50, wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user input of the selected output bloom property.  (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property.)

In regards to claim 441, Bram in view of Take3 in view of Jeffrey disclose the system of claim 50, wherein the user interface is for user input of another selected output bloom property; and wherein the luminance pattern matching system is for determining and causing the user interface to identify to the user another matched lighting object from the library having the luminance pattern that matches the user inputs of both the selected output bloom property and the another selected output bloom property. (Bram para. [0041 and 0092] teaches taking user input or interest (bloom properties) and suggesting a lighting device to user based on the user input. This would be matching or giving user options based on input. This is also shown in paragraph [0041] wherein it cites “Examples of lighting device design types a user can choose from comprise a ceiling lamp, table lamp, desk lamp, spot light, floor light, etc. An example of such a lighting device design type could be a hanging ceiling lamp (e.g. `Philips DayWave BPS800`).  Optionally these selection steps are combined, whereby the user selects a lighting device design type and a default light source is chosen automatically.  The user then has the option to select a light source other than the default.  In another example, the light sources a user can choose from are limited to those that are compatible with the chosen lighting device design type.” Also paragraph [0092] teaches variables for matching or finding lighting design wherein it cites “Examples of design related variables of a lighting device design are the size, shape, color, material of (part of) the lighting device design, the lighting properties (e.g. brightness, light distribution) of the lighting device design, the type (e.g. standing lamp, ceiling lamp) of the lighting device design, etc." This would suggest the system match items based on a wide number of variables to user input or bloom property and wherein it take more than property at time as it takes fixture and light source into consideration together.)


Claims 439 is rejected under 35 U.S.C. 103 as being unpatentable over Knaapen et al. (US 2015/0286724 A1 – hereinafter referred to as Bram) in view of Take3 (“Area Light Distribution Pattern Types”) in view of Pasternack et al. (US 2018/027656 A1 – hereinafter referred to as Jeffrey) and further in view of Green Jr. et al. (US 2016/0327227A1 – hereinafter referred to as Green).

	In regards to claim 439, Bram in view of Take3  in view of Jeffrey disclose the system of claim 50 but fails to disclose wherein the selected output bloom property includes a transmission of the output of the lighting object through a translucent surface.
	Green discloses wherein the output bloom property includes a transmission of the output of the lighting object through a translucent surface. (Green paragraph [0059] teaches wherein an outer translucent cylindrical cover, shroud, shade or lens for the light engine of fig.1 is used. As a translucent shade is used, then transmission from a light source will go thru the shade surface.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bram in view of Take3 in view of Jeffrey with that of Green in order to allow for the transmission through a surface as Bram and Green deal with the use of lighting and fixtures. It provides the benefit of creating a more robust system allows for creating the best lighting system possible by providing as many compatible options to user as possible.

Response to Arguments
Applicant’s arguments with respect to claims 37, 39-40, 42, 44, 50, and 428-441 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127